Hadley, J.
This is a companion case to Farmers’ Mutual v. Reser (3909); ante, 634. The appellee in this case was the owner of the undivided one-half of the wheat destroyed by lightning, as described in said former case.
The pleadings, finding of facts, conclusions of law, judgment and objections and exceptions to the various rulings and the questions presented and argued are identical with said former case, and the law, as laid down in that case, is made the law of this case. And upon the authority of that case, this cause is reversed with instructions to grant a new trial, sustain the demurrers to the complaint and grant leave to amend.